DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2021 has been entered.  Claims 1-20 are pending.  Claims 1-2, 5, 8-9, 12-16 and 19 are currently amended.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-9, 13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek et al. (Bartek), US Patent Application Publication No. US 2013/0339847 A1, in view of Brown et al. (Brown), US Patent Application Publication No. US 2013/0054976 A1, and further in view of Delaney et al. (Delaney), US Patent Application Publication No. US 2019/0325012 A1.

As to independent claim 1, Bartek discloses a computer-implemented method for real-time collaborative production document, the method being performed by a computer system, the method comprising:
generating a document that includes a plurality of editable fields (paragraph [0040]: each of the client computers for interfacing with collaborative feedback program can make edits within a document to create edited document); 
identifying a plurality of client devices executing a client application configured to enable the plurality of client devices to concurrently edit the document, and based on the identifying of the plurality of client devices, enabling the document to be concurrently edited by each of the plurality of client devices (paragraph [0020]-[0022]: server computer executes collaborative feedback program for managing concurrently editing in a collaborative editing environment wherein client computers includes user interfaces for interfacing with collaborative feedback program, and each of users from client computers can edit the document.  For example, an editor opens a document stored in the file repository of the network storage device using a client computer, wherein the document is displayed on the client computer that the editor may input edits within the document.  In addition, one or more second editors may open and display the document in a similar fashion on additional client computers.  The collaborative feedback program tracks an order of the editing of content by each editor during a collaborative editing session of the document; paragraph [0040]: as each user interacts via the web browser (a client application) by making edits within the document, the edits are continuously pushed up to server computer so the server computer can update the edited content to other user in the collaboration);
receiving, from a first client device among the plurality of client devices, an edit to a field among the plurality of editable fields (paragraph [0020]-[0022], [0040]: one of the users from one of the client computers can edit a content of a section of the document), and
in response to receiving the edit, transmitting, in real-time, the edit to a second client device among the plurality of client devices so that the edit to the field is displayed on the second client device in real time (paragraph [0040]: as each user interacts via the web browser by making edits within the documents, the edits are continuously pushed up to the server computer, wherein the server computer receives the edits inputted by all of the concurrently editors and continuously pushes down the updates within the document to client computers).

	Bartek, however, does not disclose the document being edited by different client computers is a real estate appraisal report, wherein at least one of the editable fields of the plurality of editable fields is pre-populated with information associated with the real estate property including one or more of: a property address, borrower identifiers, lender identifiers, client identifiers, or a contract price.
	In the same field of endeavor, Brown discloses the control of access to documents available from network (paragraph [0001]).  Brown further discloses server computer 106 obtains an electronic document from internal storage or remote storage and sends the electronic document to any computer client 118 and/or 120 in the network (paragraph [0016]).  Brown further discloses specific information within electronic document may be accessible only to certain users, based on their roles and permissions, for example, a set of users may be allowed access to only specific fields of the document, and wherein the document contains information about a real estate listing (paragraph [0025]).  Brown further discloses the roles associated with the electronic document might be, but not limited to, “seller’s agent”, “buyer’s agent”, “buyer”, “seller”, “appraiser”, and the like, and data fields contained within the document may include the properties address, name of seller, asking price, appraisal value, a list of bidders, the properties characteristics such as dimensions, amenities, and so on (paragraph [0025]).  Brown further discloses the appraisal would be allowed to edit the appraisal value field (paragraph [0025]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teaching of Bartek to include the document being edited by different client computers is a real estate appraisal report, wherein at least one of the editable fields of the plurality of editable fields is pre-populated with information associated with the real estate property including one or more of: a property address, borrower identifiers, lender identifiers, client identifiers, or a contract price, as taught by Brown, for the purpose of allowing users with certain roles/permissions to have control access to documents available from network for viewing and editing.
	Bartek and Brown, however, do not disclose accessing, on a real estate database service that is separate from the real estate appraisal report and from the plurality of client devices and that includes known information of real estate properties, known information corresponding to the real estate property; comparing (i) the received edit to the field to (ii) the known information corresponding to the real estate property to determine whether a discrepancy exists between the received edit and the known information, and in response to determining that a discrepancy does not exist between the received edit and the known information, transmitting, in rea-time, the received edit to a second client device among the plurality of client devices.
	In the same field of endeavor, Delaney discloses collaborative editing a document comprises a region tag of phased input assigned to one or more document regions of a collaborative document along with a list of users enabled to input data to regions (fields) according to the region tag (Abstract).  Delaney further discloses the collaborative editing can be done on a cloud computing, wherein the cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources such as servers, processing, memory, storage, application and services (paragraphs [0026]-[0027]).  Delaney further discloses services models include Software as a Service (SaaS) and Platform as a Service (Paas), wherein in SaaS: the capability provided to the consumer is to use the provider’s applications running on a cloud infrastructure, and applications are accessible from various client devices through a thin client interface such as a web browser, and wherein in PaaS: the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications created using programming languages and tools supported by the provider, and the consumer does not manage or control the underlying cloud infrastructure including networks, servers, operating systems or storage in both SaaS and PaaS (paragraph p0035]-[0336]).  Delaney further discloses data content may be input/entered by an editor to a selected region of the document regions, and a topic analysis may be performed on the data content input/entered into the selected region to determine topic and key terms, and the data content input/entered into the selected region by the editor may be compared with existing data content in the selected region previously input/entered by an alternative editor (paragraph [0091]).  Delaney further discloses a determination operation may be performed to determine if a match (e.g., matching text, topics, keywords, and/or media data) exists between both sets of the compared data content (paragraph [0091]).  Delaney further discloses if the set of the compared data content matches (no discrepancy), the compared data content may be revealed to one or more editors in the list of the editors (paragraphs [0091], [0093]). Since pointed out above that Delaney teaches the collaboration is done in a cloud system wherein the consumer does not manage or control the underlying cloud infrastructure including networks, servers, operating systems or storage, and Figure 2 and paragraph [0018] discloses a collaboration system includes a server for monitoring a plurality of client devices collaborating through cloud network 110, and a separate network storage device containing file repository, one of ordinary skill in the art would acknowledge that the existing data content in the selected region previously input/entered by an alternative editor must be stored in the network storage device.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teaching of Brown (which teaches editing a real estate appraisal report by different users) to include accessing, on a real estate database service that is separate from the real estate appraisal report and from the plurality of client devices and that includes known information of real estate properties, known information corresponding to the real estate property; comparing (i) the received edit to the field to (ii) the known information corresponding to the real estate property to determine whether a discrepancy exists between the received edit and the known information, and in response to determining that a discrepancy does not exist between the received edit and the known information, transmitting, in rea-time, the received edit to a second client device among the plurality of client devices, as taught by Delaney, for the purpose of allowing a group of users for editing a document in a collaborative environment.

As to dependent claim 2, Bartek discloses comprising, determining that at least the first client device and the second client device of the plurality of client devices are concurrently editing:
detecting that the edit to the field is in progress by the first client device (Abstract, and paragraphs [0020]-[0021]: collaborative feedback program applies a temporary lock that suspends the ability of editors to edit content of a section of a document which is concurrently being edited by another editor); and
in response to detecting that the edit is in progress, causing editing of the field on the second client device to be disabled until the second client device has received and displayed the edit (Abstract, and paragraphs [0020]-[0021], [0023]: collaborative feedback program applies a temporary lock that suspends the ability of editors to edit content of a section of a document which is concurrently being edited by another editor. Before the content located within the protected zone (locked zone) associated with the first editor is able to be edited by the other editors, the collaborative feedback program 200 saves the content of the document that has been edited by the first editor).
Bartek, however, does not disclose the document being edited by different client computers is a real estate appraisal report.
	In the same field of endeavor, Brown discloses the control of access to documents available from network (paragraph [0001]).  Brown further discloses server computer 106 obtains an electronic document from internal storage or remote storage and sends the electronic document to any computer client 118 and/or 120 in the network (paragraph [0016]).  Brown further discloses specific information within electronic document may be accessible only to certain users, based on their roles and permissions, for example, a set of users may be allowed access to only specific fields of the document, and wherein the document contains information about a real estate listing (paragraph [0025]).  Brown further discloses the roles associated with the electronic document might be, but not limited to, “seller’s agent”, “buyer’s agent”, “buyer”, “seller”, “appraiser”, and the like, and data fields contained within the document may include the properties address, name of seller, asking price, appraisal value, a list of bidders, the properties characteristics such as dimensions, amenities, and so on (paragraph [0025]).  Brown further discloses the appraisal would be allowed to edit the appraisal value field (paragraph [0025]). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teaching of Bartek to include the document being edited by different client computers is a real estate appraisal report, as taught by Brown, for the purpose of allowing users with certain roles/permissions to have control access to documents available from network for viewing and editing.

As to dependent claim 6, Bartek discloses further comprising: 
determining that no client device are on the channel (paragraph [0039]); and
saving the report in a non-volatile memory of the computer system, in response to the determining that no client device are on the channel (paragraph [0039]).

Claims (8-9, 13) and (15-16, 20) are system and medium claims, respectively, that contain similar limitations of claims 1-2, 6.  Therefore, claims (8-9, 13) and (15-16, -20) are rejected under the same rationale.

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek, Brown and Delaney as applied to claims 1-2, 6, 8-9, 13, 15-16 and 20 above, and further in view of Logan et al. (Logan), US Patent Application Publication No. US 2018/0150925 A1.

As to dependent claim 3, Bartek, Brown and Delaney, however, do not disclose receiving a command from the first client device to open a report associated with an real estate appraisal; and determining that no report associated with the appraisal currently exists in the computer system, wherein the generating the real estate is in response to the determining that no report associated with the real estate appraisal currently exists in the computer system.
	In the same field of endeavor, Logan discloses a system for enabling property appraisals (Abstract).  Logan discloses a processing for generating and populating appraisal reports, wherein the process creates an appraisal reports may be performed automatically in response to receipt of an appraisal order, or may be initiated by an assigned appraiser or other user (Figure 7 and paragraph [0032]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bartek, Brown and Delaney, to include a process for generating and populating appraisal reports, as taught by Logan for enabling property appraisals performed more efficiently.

Claims 10 and 17 are system and medium claims that contain similar limitations of claim 3.  Therefore, claims 10 and 17 are rejected under the same rationale.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek, Brown and Delaney as applied to claims 1-2, 6, 8-9, 13, 15-16 and 20 above, and further in view of Aghadavoodi, US Patent Application Publication No. US 2016/0080512 A1.

As to dependent claim 4, Bartek in view of Brown and Delaney discloses a plurality of client devices concurrently editing a real estate appraisal report via a cloud system and the server will update the edited portions to the plurality of the client devices.  However, Bartek, Brown and Delaney do not explicitly disclose creating a channel corresponding to the document; subscribing each of the plurality of client devices to the channel; receiving the edit to the field as an incoming message received on the channel; and in response to receiving the edit, broadcasting the edit through the channel to each of the plurality client devices other than the first client device.
In the same field of endeavor, Aghadavoodi discloses a system includes a server system 115 and a database 120 for providing various enterprise services to local or remote users requesting and/or consuming the services through client systems 102-108, wherein the services could be provided as cloud-based services, e.g. via cloud infrastructure, and where server system 115 and database may be configured as cloud-based infrastructure (paragraph [0015]).  Aghadavoodi further discloses a session may be instantiated in repose to a user request, wherein the user request may invoke a specific UI at a screen of a client, launch a specific server operation such as service request, trigger a transaction, etc, and at least one of the instantiated UI sessions may subscribe to a database message channel (paragraph [0023]).  Aghadavoodi further discloses when a database entity is altered, for example, in response to an operation related to a user request, a message could be sent to the database message channel, and the message may be forwarded to the subscribed client session to invoke refresh cached data, and a push notification is sent to the client in response to the message (Abstract, paragraphs [0019]-[0026] and Figure 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the systems of Bartek, Brown and Delaney to include a plurality of client devices concurrently editing a real estate appraisal report via a cloud system and the server will update the edited portions to the plurality of the client devices.  However, Bartek, Brown and Delaney do not explicitly disclose creating a channel corresponding to the document; subscribing each of the plurality of client devices to the channel; receiving the edit to the field as an incoming message received on the channel; and in response to receiving the edit, broadcasting the edit through the channel to each of the plurality client devices other than the first client device, as taught by Aghadavoodi, for the purpose of pushing a notification to a subscriber regarding an update through the channel.

As to dependent claim 5, Bartek in view of Brown and Delaney discloses a plurality of client devices concurrently editing a real estate appraisal report via a cloud system and the server will update the edited portions to the plurality of the client devices.  However, Bartek, Brown and Delaney do not explicitly disclose receiving a command from another client device to open the document; in response to the receiving the command, determining that data of the document is stored in a volatile memory of the computer system computer system; and in response to determining that the data of the real estate appraisal report is stored in the volatile memory of the computer system, subscribing the another client device to the channel.
Aghadavoodi discloses systems and methods of database triggered push notification, and data from a database entity is cached in response to executing user service request at a client session, wherein the service request involves information from the database entity (Abstract).  Aghadavoodi further discloses when a specific service or services are requested by a user is associated with accessing data, e.g., stored at database, information pertinent to the services may be cached at a particular session handling the request, and the cache is usually stored in volatile memory and provides context for the session operations (paragraph [0019]).  Aghadavoodi further discloses a session may be instantiated in repose to a user request, wherein the user request may invoke a specific UI at a screen of a client, launch a specific server operation such as service request, trigger a transaction, etc, and at least one of the instantiated UI sessions may subscribe to a database message channel (paragraph [0023]).  Aghadavoodi further discloses when a database entity is altered, for example, in response to an operation related to a user request, a message could be sent to the database message channel, and the message may be forwarded to the subscribed client session to invoke refresh cached data, and a push notification is sent to the client in response to the message (Abstract, paragraphs [0019]-[0026] and Figure 2). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the systems of Bartek, Brown and Delaney to include receiving a command from another client device to open the document; in response to the receiving the command, determining that data of the document is stored in a volatile memory of the computer system computer system; and in response to determining that the data of the real estate appraisal report is stored in the volatile memory of the computer system, subscribing the another client device to the channel, as taught by Aghadavoodi.  Aghadavoodi suggests that data may be cached and stored in volatile memory providing execution much faster. 

Claims 11-12 and 18-19 are system and medium claims, respectively that contain similar limitations of claims 4 and 5.  Therefore, claims 11-12 and 19-19 are rejected under the same rationale.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartek, Brown and Delaney as applied to claims 1-2, 6, 8-9, 13, 15-16 and 20 above, and further in view of Caballero, US Patent Application Publication No. US 2012/0136800 A1.

As to dependent claim 7, Bartek, Brown and Delaney, however, do not disclose after the generating the real estate appraisal, retrieving multiple listing service (MLS) data and inserting the MLS data into a portion of the plurality of editable fields.
In the same field of endeavor, Caballero discloses a system for the creating and management of MLS listing, wherein profiles are created for each subdivision the builder client builds in and for each house plan the builder builds, and the profiles store all the information needed for an MLS listing that does not change for each home (Abstract).  Caballero further discloses with the profile when a user wishes to order a listing for a home that is being started they can choose the subdivision from a drop down menu and then select the floor plan from another drop down menu and press a button which then create a populated form (paragraph [0008]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system of Bartek, Brown and Delaney, to include utilizing profiles to populate MLS data into MLS listing form with profile information, for the purpose of providing filling form fast and convenient.

Claim 14 is system claim that contains similar limitations of claim 7.  Therefore, claim 14 is rejected under the same rationale.

Response to Arguments
In the Remarks, Applicant argued that Delaney does not disclose or suggest “comparing (i) [a] received edit to [a] field to (ii) … known information corresponding to the real estate property” that was accessed from “a real estate database service that is separate from the real estate appraisal report and from the plurality of client devices”.
	In reply to this argument, as pointed out above in claim 1 that Bartek and Brown disclose the document being edited by different client computers is a real estate appraisal report. In addition, Delaney discloses collaborative editing a document comprises a region tag of phased input assigned to one or more document regions of a collaborative document along with a list of users enabled to input data to regions (fields) according to the region tag (Abstract).  Delaney further discloses the collaborative editing can be done on a cloud computing, wherein the cloud computing is a model of service delivery for enabling convenient, on-demand network access to a shared pool of configurable computing resources such as servers, processing, memory, storage, application and services (paragraphs [0026]-[0027]).  Delaney further discloses services models include Software as a Service (SaaS) and Platform as a Service (Paas), wherein in SaaS: the capability provided to the consumer is to use the provider’s applications running on a cloud infrastructure, and applications are accessible from various client devices through a thin client interface such as a web browser, and wherein in PaaS: the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications created using programming languages and tools supported by the provider, and the consumer does not manage or control the underlying cloud infrastructure including networks, servers, operating systems or storage in both SaaS and PaaS (paragraph p0035]-[0336]).  Delaney further discloses data content may be input/entered by an editor to a selected region of the document regions, and a topic analysis may be performed on the data content input/entered into the selected region to determine topic and key terms, and the data content input/entered into the selected region by the editor may be compared with existing data content in the selected region previously input/entered by an alternative editor (paragraph [0091]).  Delaney further discloses a determination operation may be performed to determine if a match (e.g., matching text, topics, keywords, and/or media data) exists between both sets of the compared data content (paragraph [0091]).  Delaney further discloses if the set of the compared data content matches (no discrepancy), the compared data content may be revealed to one or more editors in the list of the editors (paragraphs [0091], [0093]). Since pointed out above that Delaney teaches the collaboration is done in a cloud system wherein the consumer does not manage or control the underlying cloud infrastructure including networks, servers, operating systems or storage, and Figure 2 and paragraph [0018] discloses a collaboration system includes a server for monitoring a plurality of client devices collaborating through cloud network 110, and a separate network storage device containing file repository, one of ordinary skill in the art would acknowledge that the existing data content in the selected region previously input/entered by an alternative editor must be stored in the network storage device. Thus, the combination of Bartek, Brown and Delaney would disclose “comparing (i) [a] received edit to [a] field to (ii) … known information corresponding to the real estate property” that was accessed from “a real estate database service that is separate from the real estate appraisal report and from the plurality of client devices”.

Applicant also argued regarding claims 4 and 5.  However claims 4 and 5 now are rejected under a new combination of references (Bartek, Brown, Delaney and Aghadavoodi).  Please see the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571)272-4092.  The examiner can normally be reached on M-Th: 6:30-5:00(P.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 5712724128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHAU T NGUYEN/Primary Examiner, Art Unit 2177                                                                                                                                                                                                        /CHAU T NGUYEN/Primary Examiner, Art Unit 2177